     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 1 of 18 Page ID #:1321



 1    NICOLA T. HANNA
      United States Attorney
 2    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
 3    Chief, Criminal Division
      BENJAMIN R. BARRON (Cal. Bar No. 257094)
 4    Assistant United States Attorney
      Deputy Chief, OCDETF Section
 5         1400 United States Courthouse
           312 North Spring Street
 6         Los Angeles, California 90012
           Telephone: (213) 894-3542
 7         Facsimile: (213) 894-0141
           E-mail:    Ben.Barron@usdoj.gov
 8
      Attorneys for Plaintiff
 9    UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    UNITED STATES OF AMERICA,                No. CR 17-480-PSG

13               Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                               MINAS MATOSYAN
14                    v.

15    MINAS MATOSYAN, et al.,

16               Defendant.

17

18         1.    This constitutes the plea agreement between MINAS MATOSYAN
19    (“defendant”) and the United States Attorney’s Office for the Central
20    District of California (the “USAO”) in the above-captioned case.
21    This agreement is limited to the USAO and cannot bind any other
22    federal, state, local, or foreign prosecuting, enforcement,
23    administrative, or regulatory authorities.
24                               DEFENDANT’S OBLIGATIONS
25         2.    Defendant agrees to:
26               a.    At the earliest opportunity requested by the USAO and
27    provided by the Court, appear and plead guilty to count one of the
28    indictment in United States v. Minas Matosyan, et al., CR No. 17-480-
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 2 of 18 Page ID #:1322



 1    PSG, which charges defendant with conspiracy to distribute controlled

 2    drugs including oxycodone and hydrocodone, in violation of 21 U.S.C.

 3    §§ 846, 841(a)(1), and 841(b)(1)(C).

 4               b.    Not contest facts agreed to in this agreement.

 5               c.    Abide by all agreements regarding sentencing contained

 6    in this agreement.

 7               d.    Appear for all court appearances, surrender as ordered

 8    for service of sentence, obey all conditions of any bond, and obey

 9    any other ongoing court order in this matter.

10               e.    Not commit any crime; however, offenses that would be

11    excluded for sentencing purposes under United States Sentencing

12    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

13    within the scope of this agreement.

14               f.    Be truthful at all times with Pretrial Services, the

15    United States Probation Office, and the Court.

16               g.    Pay the applicable special assessment at or before the

17    time of sentencing unless defendant lacks the ability to pay and

18    prior to sentencing submits a completed financial statement on a form

19    to be provided by the USAO.

20               h.    Not to move or otherwise seek to withdraw defendant’s

21    guilty plea in this matter.

22               i.    Agree to imposition of the following terms of

23    supervised: (1) defendant shall not work for any business or facility

24    (including in any capacity as an owner, manager, or supervisor) that

25    provides medical care, handles prescription drugs, or is involved

26    with medical billings of any kind; and (2) defendant shall not

27    possess any identification document or prescription in any name other

28    than his true legal name.

                                            2
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 3 of 18 Page ID #:1323



 1                               THE USAO’S OBLIGATIONS

 2         3.    The USAO agrees to:

 3               a.    Not contest facts agreed to in this agreement.

 4               b.    Abide by all agreements regarding sentencing contained

 5    in this agreement.

 6               c.    At the time of sentencing, move to dismiss the

 7    remaining counts of the indictment as against defendant.           Defendant

 8    agrees, however, that at the time of sentencing the Court may

 9    consider any dismissed charges in determining the applicable

10    Sentencing Guidelines range, the propriety and extent of any

11    departure from that range, and the sentence to be imposed.

12               d.    At the time of sentencing, provided that defendant

13    demonstrates an acceptance of responsibility for the offense up to

14    and including the time of sentencing, recommend a two-level reduction

15    in the applicable Sentencing Guidelines offense level, pursuant to

16    U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

17    additional one-level reduction if available under that section.

18                                NATURE OF THE OFFENSE

19         4.    Defendant understands that for defendant to be guilty of

20    the crime charged in count one, that is, conspiracy to distribute a

21    controlled substance, in violation of Title 21, United States Code,

22    Sections 846 and 841(b)(1)(C), the following must be true:

23               a.    First, there was an agreement between two or more

24    persons to distribute oxycodone and hydrocodone, each a Schedule II

25    narcotic drug controlled substance; and

26               b.    Second, defendant joined in this conspiracy knowing of

27    its purpose and intending to help accomplish it.

28

                                            3
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 4 of 18 Page ID #:1324



 1                                       PENALTIES

 2         5.    Defendant understands that the statutory maximum sentence

 3    that the Court can impose for a violation of Title 21, United States

 4    Code, Sections 846 and 841(b)(1)(C), is: 20 years imprisonment; a

 5    lifetime period of supervised release; a fine of $1,000,000 or twice

 6    the gross gain or gross loss resulting from the offense, whichever is

 7    greatest; and a mandatory special assessment of $100.           Defendant

 8    understands that the statutory minimum term of supervised release

 9    that the Court must impose is a term of supervised release not less

10    than three years.

11         6.    Defendant understands that supervised release is a period

12    of time following imprisonment during which defendant will be subject

13    to various restrictions and requirements.         Defendant understands that

14    if defendant violates one or more of the conditions of any supervised

15    release imposed, defendant may be returned to prison for all or part

16    of the term of supervised release authorized by statute for the

17    offense that resulted in the term of supervised release, which could

18    result in defendant serving a total term of imprisonment greater than

19    the statutory maximum stated above.

20         7.    Defendant understands that, by pleading guilty, defendant

21    may be giving up valuable government benefits and valuable civic

22    rights, such as the right to vote, the right to possess a firearm,

23    the right to hold office, and the right to serve on a jury.

24    Defendant understands that once the court accepts defendant’s guilty

25    plea, it will be a federal felony for defendant to possess a firearm

26    or ammunition.    Defendant understands that the conviction in this

27    case may also subject defendant to various other collateral

28    consequences, including but not limited to revocation of probation,

                                            4
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 5 of 18 Page ID #:1325



 1    parole, or supervised release in another case and suspension or

 2    revocation of a professional license.        Defendant understands that

 3    unanticipated collateral consequences will not serve as grounds to

 4    withdraw defendant’s guilty plea.

 5            8.   Defendant understands that, if defendant is not a United

 6    States citizen, the felony conviction in this case may subject

 7    defendant to: removal, also known as deportation, which may, under

 8    some circumstances, be mandatory; denial of citizenship; and denial

 9    of admission to the United States in the future.          The court cannot,

10    and defendant’s attorney also may not be able to, advise defendant

11    fully regarding the immigration consequences of the felony conviction

12    in this case.    Defendant understands that unexpected immigration

13    consequences will not serve as grounds to withdraw defendant’s guilty

14    plea.

15                                     FACTUAL BASIS

16            9.   Defendant admits that defendant is, in fact, guilty of the

17    offense to which defendant is agreeing to plead guilty.           Defendant

18    and the USAO agree to the statement of facts provided below and agree

19    that this statement of facts is sufficient to support a plea of

20    guilty to the charge described in this agreement and to establish the

21    stipulated Sentencing Guidelines factors set forth below but is not

22    meant to be a complete recitation of all facts relevant to the

23    underlying criminal conduct or all facts known to either party that

24    relate to that conduct.

25

26            Beginning on a date unknown, and continuing to a date not

27    earlier than July 27, 2017, in Los Angeles County, within the Central

28    District of California, and elsewhere, defendant knowingly and

                                            5
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 6 of 18 Page ID #:1326



 1    intentionally participated in a conspiracy to distribute controlled

 2    drugs including the Schedule II narcotics oxycodone and hydrocodone.

 3         The conspirators would control sham medical clinics in the

 4    greater Los Angeles area for the purpose of profiting from the sale

 5    of illegitimate prescriptions for controlled substances, including

 6    the narcotic painkillers oxycodone and hydrocodone.          Defendant and

 7    other conspirators would retain corrupt doctors who would allow the

 8    conspirators to sell controlled drug prescriptions written in the

 9    doctors’ names and license numbers.        Defendant and the other

10    conspirators also stole the identities of other doctors and issued

11    prescriptions in those doctors’ names.        Defendant would either

12    personally acquire prescription pads in the names of such doctors or

13    would arrange for other conspirators to do so.          The conspirators

14    staffed receptionists at the clinics who would falsely verify the

15    fraudulent prescriptions when pharmacists periodically called to

16    inquire about them.     Defendant would either personally sell narcotic

17    prescriptions to black market customers or would arrange for couriers

18    working at his directions to do so.        Defendant also would sell bulk

19    quantities of oxycodone and hydrocodone to black market customers,

20    which defendant acquired from fraudulent prescriptions filled at

21    pharmacies by other conspirators.

22         The conspiracy involved the trafficking of not less than 12,000

23    pills of 30-mg oxycodone (360 total grams) and not less than 3,000

24    pills of 10-mg hydrocodone (30 total grams) via the sale of either

25    bulk quantities of pills or of fraudulent prescriptions issued in the

26    names and purported authority of at least four physicians.

27         In furtherance of the conspiracy, defendant and the conspirators

28    committed the following actions, among others:

                                            6
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 7 of 18 Page ID #:1327



 1            January-May 2016 Undercover Purchases

 2            On four occasions between January 2016 and May 2016, defendant

 3    arranged to sell fraudulent oxycodone prescriptions to a person he

 4    believed was a black market customer, but who was in fact a law

 5    enforcement cooperator (“CS-1”).          Defendant negotiated each

 6    transaction with CS-1 and then instructed CS-1 to provide fraudulent

 7    patient identification information to co-conspirator Ralph Manning

 8    (“R. Manning”).     R. Manning completed the fraudulent prescriptions

 9    and delivered them to CS-1, in exchange for $200 each, as follows:

10                 On January 27, 2016, CS-1 met with R. Manning at a parking
11    lot and received a fraudulent prescription purportedly issued by a

12    doctor with initials R.G. (“R.G.”) for 150 pills of 30-mg oxycodone

13    in exchange for $200 cash.

14                 On February 5, 2016, CS-1 met R. Manning at a parking lot
15    and received a fraudulent R.G. prescriptions, each for 150 pills of

16    30-mg oxycodone (450 total pills), in return for $600 cash.

17                 On February 24, 2016, CS-1 met R. Manning at a 7-11
18    convenience store and received three R.G. prescriptions each for 150

19    pills of 30-mg oxycodone (450 total pills), in exchange for $600

20    cash.

21                 On May 12, 2016, CS-1 met defendant at a grocery store
22    parking lot and received four blank prescriptions, two of which were

23    R.G. prescriptions and two of which were prescriptions under the name

24    of another doctor with initials E.S. (“E.S.”), in exchange for $400.

25                 Later that day, CS-1 met with R. manning at a parking lot,
26    where CS-1 received two more prescriptions each for 120 pills of 30-

27    mg oxycodone (240 total pills), each written in the name and medical

28    license number of E.S., in exchange for $400.

                                            7
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 8 of 18 Page ID #:1328



 1           Identity Theft of E.S. and L.G.W.

 2           During the conspiracy, defendant sold fraudulent prescriptions

 3    for oxycodone and other controlled drugs to customers that were

 4    issued under the name and license number of a doctor with initials

 5    E.S.   Defendant and the conspirators ultimately became aware that, at

 6    the time E.S. purportedly wrote the fraudulent prescriptions, E.S.

 7    was hospitalized or deceased.       When defendant learned that was the

 8    case, he spoke with a co-conspirator receptionist at one of the

 9    clinics and instructed the receptionist to concoct false explanations

10    to provide to pharmacists to conceal that E.S. never wrote or

11    authorized the prescriptions.

12           On May 19, 2016, defendant spoke with a doctor with initials

13    L.G.W., during which defendant offered L.G.W. a “very lucrative

14    position” working for defendant, in which L.G.W. would “sit home

15    making $20,000 a month doing nothing.”        L.G.W. declined the offer.

16    Five days later, defendant sent a text message to a co-conspirator

17    that contained L.G.W.’s full name, medical license number, and

18    national provider identifier number, for the co-conspirator to use in

19    ordering prescription pads in L.G.W.’s name.         Over the next two

20    months, defendant and the conspirators sold fraudulent prescriptions

21    purportedly issued by L.G.W. for oxycodone and other controlled

22    drugs, totaling not less than 9,450 pills of 30-mg oxycodone and 990

23    pills of 10-mg hydrocodone.      On multiple occasions, defendant

24    personally sold fraudulent L.G.W. prescriptions to customers.

25           In June 2016, defendant spoke with another medical practitioner,

26    G.J., in an effort to hire G.J. to issue narcotic prescriptions at a

27    clinic.   In a phone call with another conspirator, defendant stated

28    that the G.J. would see 12 to 15 patients per day, two to three times

                                            8
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 9 of 18 Page ID #:1329



 1    per week, and would receive $300 per prescription; defendant and the

 2    conspirator agreed to send test patients to the clinic to ensure that

 3    G.J. would be able to supply the conspirators with the prescriptions

 4    they wanted.

 5         May 2016 Sale of Oxycodone to F. MANNING

 6         On May 18, 2016, defendant met with co-defendant Freddie Manning

 7    (“F. Manning”) in Encino, California, where defendant and co-

 8    defendant Gary Henderson delivered approximately 500 pills of

 9    oxycodone and 160 pills of hydrocodone to F. Manning in exchange for

10    $1,600.    A law enforcement officer acting in coordination with the

11    investigators in this matter conducted a traffic stop of F. Manning’s

12    car and seized the hydrocodone pills, but did not find the oxycodone

13    pills.    Thereafter, defendant, F. Manning, and other conspirators

14    arranged to send what they knew and intended to be a fraudulent

15    medical record to law enforcement, which falsely stated that the

16    seized hydrocodone had been legitimately prescribed to F. Manning by

17    a doctor with initials N.D.      In fact, as defendant and the other

18    conspirators knew, N.D. did not write the letter that was sent to law

19    enforcement, nor did N.D. ever provide any treatment of F. Manning or

20    give any prescription to F. Manning.

21                                  SENTENCING FACTORS

22         10.    Defendant understands that in determining defendant’s

23    sentence the Court is required to calculate the applicable Sentencing

24    Guidelines range and to consider that range, possible departures

25    under the Sentencing Guidelines, and the other sentencing factors set

26    forth in 18 U.S.C. § 3553(a).       Defendant understands that the

27    Sentencing Guidelines are advisory only, that defendant cannot have

28    any expectation of receiving a sentence within the calculated

                                            9
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 10 of 18 Page ID #:1330



 1    Sentencing Guidelines range, and that after considering the

 2    Sentencing Guidelines and the other § 3553(a) factors, the Court will

 3    be free to exercise its discretion to impose any sentence it finds

 4    appropriate up to the maximum set by statute for the crime of

 5    conviction.

 6          11.   Defendant and the USAO agree to the following applicable

 7    Sentencing Guidelines factors:

 8        Base Offense Level:                  30            U.S.S.G. § 2D1.1(c)1

 9        Role in the Offense:                 +3                U.S.S.G. § 3B1.1

10        Obstruction of Justice:              +2                U.S.S.G. § 3C1.1

11        Acceptance of Responsibility:        -3                U.S.S.G. § 3E1.1

12        Stipulated Variance:                 -22

13        Total Offense Level:                 30

14    The USAO will agree to a two-level downward adjustment for acceptance

15    of responsibility (and, if applicable, move for an additional one-

16    level downward adjustment under U.S.S.G. § 3E1.1(b)) only if the

17    conditions set forth in paragraph 3(d)) are met and if defendant has

18    not committed, and refrains from committing, acts constituting

19    obstruction of justice within the meaning of U.S.S.G. § 3C1.1, as

20    discussed below. Subject to paragraph 23 below, defendant and the

21    USAO agree not to seek, argue, or suggest in any way, either orally

22    or in writing, that any other specific offense characteristics,

23    adjustments, or departures relating to the offense level be imposed.

24

25         1 Under U.S.S.G. § 2D1.1, Application Note 8, 390 grams of
      oxycodone and hydrocodone are the equivalent of 2,613 kilograms of
26    marijuana.
27         2 The parties stipulate to the further two-level downward
      variance because defendant gave a full confession immediately after
28    his arrest and, soon thereafter, defendant timely assisted the
      government in identifying a then-unidentified co-conspirator.
                                      10
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 11 of 18 Page ID #:1331



 1          12.   Defendant understands that there is no agreement as to

 2    defendant’s criminal history or criminal history category.

 3          13.   Defendant and the USAO reserve the right to argue for a

 4    sentence outside the sentencing range established by the Sentencing

 5    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

 6    (a)(2), (a)(3), (a)(6), and (a)(7).

 7                           WAIVER OF CONSTITUTIONAL RIGHTS

 8          14.   Defendant understands that by pleading guilty, defendant

 9    gives up the following rights:

10                a.    The right to persist in a plea of not guilty.

11                b.    The right to a speedy and public trial by jury.

12                c.    The right to be represented by counsel –- and if

13    necessary have the court appoint counsel -- at trial.           Defendant

14    understands, however, that, defendant retains the right to be

15    represented by counsel –- and if necessary have the court appoint

16    counsel –- at every other stage of the proceeding.

17                d.    The right to be presumed innocent and to have the

18    burden of proof placed on the government to prove defendant guilty

19    beyond a reasonable doubt.

20                e.    The right to confront and cross-examine witnesses

21    against defendant.

22                f.    The right to testify and to present evidence in

23    opposition to the charges, including the right to compel the

24    attendance of witnesses to testify.

25                g.    The right not to be compelled to testify, and, if

26    defendant chose not to testify or present evidence, to have that

27    choice not be used against defendant.

28

                                            11
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 12 of 18 Page ID #:1332



 1                h.    Any and all rights to pursue any affirmative defenses,

 2    Fourth Amendment or Fifth Amendment claims, and other pretrial

 3    motions that have been filed or could be filed.

 4                           WAIVER OF APPEAL OF CONVICTION

 5          15.   Defendant understands that, with the exception of an appeal

 6    based on a claim that defendant’s guilty plea was involuntary, by

 7    pleading guilty defendant is waiving and giving up any right to

 8    appeal defendant’s conviction on the offense to which defendant is

 9    pleading guilty.

10                     LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

11          16.   Defendant agrees that, provided the Court imposes a total

12    term of imprisonment that is within or below the Sentencing

13    Guidelines range corresponding with a total offense level of 30 and

14    the criminal history category applied by the Court, defendant gives

15    up the right to appeal all of the following: (a) the procedures and

16    calculations used to determine and impose any portion of the

17    sentence; (b) the term of imprisonment imposed by the Court; (c) the

18    fine imposed by the court, provided it is within the statutory

19    maximum; (e) the term of probation or supervised release imposed by

20    the Court, provided it is within the statutory maximum; and (f)             any

21    of the following conditions of probation or supervised release

22    imposed by the Court: the conditions set forth in General Order 18-10

23    of this Court; the drug testing conditions mandated by 18 U.S.C.

24    §§ 3563(a)(5) and 3583(d); the alcohol and drug use conditions

25    authorized by 18 U.S.C. § 3563(b)(7); and the conditions agreed to by

26    defendant in paragraph 2(i) above.

27          17.   The USAO agrees that, provided (a) all portions of the

28    sentence are at or below the statutory maximum specified above and

                                            12
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 13 of 18 Page ID #:1333



 1    (b) the Court imposes a total term of imprisonment is within or above

 2    the Sentencing Guidelines range corresponding with a total offense

 3    level of 30 and the criminal history category applied by the Court,

 4    the USAO gives up its right to appeal any portion of the sentence.

 5                        RESULT OF WITHDRAWAL OF GUILTY PLEA

 6          18.    Defendant agrees that if, after entering a guilty plea

 7    pursuant to this agreement, defendant seeks to withdraw and succeeds

 8    in withdrawing defendant’s guilty plea on any basis other than a

 9    claim and finding that entry into this plea agreement was

10    involuntary, then (a) the USAO will be relieved of all of its

11    obligations under this agreement; and (b) should the USAO choose to

12    pursue any charge that was either dismissed or not filed as a result

13    of this agreement, then (i) any applicable statute of limitations

14    will be tolled between the date of defendant’s signing of this

15    agreement and the filing commencing any such action; and

16    (ii) defendant waives and gives up all defenses based on the statute

17    of limitations, any claim of pre-indictment delay, or any speedy

18    trial claim with respect to any such action, except to the extent

19    that such defenses existed as of the date of defendant’s signing this

20    agreement.

21                             EFFECTIVE DATE OF AGREEMENT

22          19.    This agreement is effective upon signature and execution of

23    all required certifications by defendant, defendant’s counsel, and an

24    Assistant United States Attorney.

25                                  BREACH OF AGREEMENT

26          20.    Defendant agrees that if defendant, at any time after the

27    signature of this agreement and execution of all required

28    certifications by defendant, defendant’s counsel, and an Assistant

                                            13
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 14 of 18 Page ID #:1334



 1    United States Attorney, knowingly violates or fails to perform any of

 2    defendant’s obligations under this agreement (“a breach”), the USAO

 3    may declare this agreement breached.        All of defendant’s obligations

 4    are material, a single breach of this agreement is sufficient for the

 5    USAO to declare a breach, and defendant shall not be deemed to have

 6    cured a breach without the express agreement of the USAO in writing.

 7    If the USAO declares this agreement breached, and the Court finds

 8    such a breach to have occurred, then: (a) if defendant has previously

 9    entered a guilty plea pursuant to this agreement, defendant will not

10    be able to withdraw the guilty plea, and (b) the USAO will be

11    relieved of all its obligations under this agreement.

12            21.   Following the Court’s finding of a knowing breach of this

13    agreement by defendant, should the USAO choose to pursue any charge

14    that was to be dismissed or not filed as a result of this agreement,

15    then:

16                  a.   Defendant agrees that any applicable statute of

17    limitations is tolled between the date of defendant’s signing of this

18    agreement and the filing commencing any such action.

19                  b.   Defendant waives and gives up all defenses based on

20    the statute of limitations, any claim of pre-indictment delay, or any

21    speedy trial claim with respect to any such action, except to the

22    extent that such defenses existed as of the date of defendant’s

23    signing this agreement.

24                  c.   Defendant agrees that: (i) any statements made by

25    defendant, under oath, at the guilty plea hearing (if such a hearing

26    occurred prior to the breach); (ii) the agreed to factual basis

27    statement in this agreement; and (iii) any evidence derived from such

28    statements, shall be admissible against defendant in any such action

                                            14
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 15 of 18 Page ID #:1335



 1    against defendant, and defendant waives and gives up any claim under

 2    the United States Constitution, any statute, Rule 410 of the Federal

 3    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

 4    Procedure, or any other federal rule, that the statements or any

 5    evidence derived from the statements should be suppressed or are

 6    inadmissible.

 7                      COURT AND PROBATION OFFICE NOT PARTIES

 8          22.   Defendant understands that the Court and the United States

 9    Probation Office are not parties to this agreement and need not

10    accept any of the USAO’s sentencing recommendations or the parties’

11    agreements to facts or sentencing factors.

12          23.   Defendant understands that both defendant and the USAO are

13    free to: (a) supplement the facts by supplying relevant information

14    to the United States Probation Office and the Court, (b) correct any

15    and all factual misstatements relating to the Court’s Sentencing

16    Guidelines calculations and determination of sentence, and (c) argue

17    on appeal and collateral review that the Court’s Sentencing

18    Guidelines calculations and the sentence it chooses to impose are not

19    error, although each party agrees to maintain its view that the

20    stipulated Sentencing Guidelines calculations in this plea agreement

21    are consistent with the facts of this case.          While this paragraph

22    permits both the USAO and defendant to submit full and complete

23    factual information to the United States Probation Office and the

24    Court, even if that factual information may be viewed as inconsistent

25    with the facts agreed to in this agreement, this paragraph does not

26    affect defendant’s and the USAO’s obligations not to contest the

27    facts agreed to in this agreement.

28

                                            15
     Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 16 of 18 Page ID #:1336



 1          24.   Defendant understands that even if the Court ignores any

 2    sentencing recommendation, finds facts or reaches conclusions

 3    different from those agreed to, and/or imposes any sentence up to the

 4    maximum established by statute, defendant cannot, for that reason,

 5    withdraw defendant’s guilty plea, and defendant will remain bound to

 6    fulfill all defendant’s obligations under this agreement.            Defendant

 7    understands that no one –- not the prosecutor, defendant’s attorney,

 8    or the Court –- can make a binding prediction or promise regarding

 9    the sentence defendant will receive, except that it will be within

10    the statutory maximum.

11                               NO ADDITIONAL AGREEMENTS

12          25.   Defendant understands that, except as set forth herein,

13    there are no promises, understandings, or agreements between the USAO

14    and defendant or defendant’s attorney, and that no additional

15    promise, understanding, or agreement may be entered into unless in a

16    writing signed by all parties or on the record in court.

17    ///

18    ///

19    ///

20

21

22

23

24

25

26

27

28

                                            16
Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 17 of 18 Page ID #:1337
Case 2:17-cr-00480-PSG Document 377 Filed 04/04/19 Page 18 of 18 Page ID #:1338
